DETAILED ACTION
RE: Van Der Woning et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Group I (claims 1-8) and species of (a) knobs-into-holes interactions, (a1) arginine (R), (a2) alanine (A), and (b) protein A chromatography in the reply filed on 1/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-8 and 13-20 are pending. Claims 9-12 are canceled. Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.
4.	Claims 1-8 are under examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 4/10/2019 has been considered by the examiner.

Claim Objections
6.	Claim 2 is objected to for reciting “camelid-derived'' as the exact meaning of the term is not known. The term “derived'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the 
7.	Claim 1 is objected for reciting "a single domain antibody (VHH)”. The reference characters within parentheses should correspond to the element before the parenthesis.  In this case, VHH does not correspond to a single domain antibody as VHH is just one type of single domain antibody. The scopes of these two terms are different. A single domain antibody is a genus which includes VHH.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kontermann (mAbs, 2012, 4(2)182-197).
	For this rejection, claim 1 is interpreted to comprise a single domain antibody (any single domain antibody, not limited to VHH).
Kontermann teaches a bispecific antigen-binding molecule comprising the following structure (from Fig. 2, reproduced below):


    PNG
    media_image1.png
    180
    156
    media_image1.png
    Greyscale

The molecule comprises a single domain antibody (in red) which binds a first target antigen and is operatively linked to a first IgG Fc domain polypeptide, and a Fab portion of a conventional IgG antibody which binds to a second target antigen and is operatively linked to a second IgG Fc domain polypeptide, wherein the first and second IgG Fc domain polypeptides dimerize to form the bispecific antigen binding molecule. 
The instant claim 1 recites the term “comprising” which is open, as such the claim does not preclude the bispecific antigen-binding construct from having additional Fab and single domain antibody.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019).
	Moore et al. teaches a bispecific antigen binding molecule comprising a single chain antibody (scFv) which binds a first target antigen and is operatively linked to a first IgG Fc domain polypeptide, and a Fab portion of a conventional IgG antibody which binds to a second target antigen and is operatively linked to a second IgG Fc domain polypeptide, wherein the first and second IgG Fc domain polypeptides dimerize to form the bispecific antigen binding molecule (Fig. 1B, reproduced below).

    PNG
    media_image2.png
    240
    242
    media_image2.png
    Greyscale

Moore et al. teaches that the binding region of the bispecific molecule can be selected from Fab, scFv and dAb (also known as single domain antibody) ([0014] and [0021]). Moore et al. teaches that the first IgG Fc polypeptide and second IgG Fc polypeptide dimerize by “knobs-and-holes” ([0084]).
	The bispecific antigen-binding molecule of Moore et al. differs from the binding construct of claim 1 in that the binding region that binds the first target antigen is scFv instead of a single domain antibody (dAb). Although Moore et al. teaches that the 
	Yancopoulos et al. teaches a multispecific antigen binding construct comprising a heavy chain single domain antibody (VH sd) which binds a first target antigen and is operatively linked to a first IgG Fc domain polypeptide, and a Fab portion of a conventional IgG antibody which binds to a second target antigen and is operatively linked to a second IgG Fc domain polypeptide, wherein the first and second IgG Fc domain polypeptides dimerize to form the bispecific antigen binding construct (see Figs. 2D and 7B, reproduced below and [0047], [0075]).  


    PNG
    media_image3.png
    532
    494
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    534
    460
    media_image4.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted dAb in the molecule of Moore for scFv in view of Yancopoulos. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Moore et al. teaches that the binding sites of the bispecific antibody can be selected from Fab, scFv 
	The modified bispecific antigen-binding molecule comprising a Fab and a single domain antibody would have a molecular weight in the range of from about 100 kDa to about 120 kDa.

12.	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019), further in view of Elliott et al. (US 2014/0079689A1, pub. date: 3/20/2014).
The teachings of Moore and Yancopoulos have been set forth above. 
	In regarding knobs and holes, Moore et al does not specifically teach that the knob substitution is arginine (R), and the hole substitution is alanine (A).
	Elliott et al. teaches that in the knobs-into-holes, the preferred import residues for the formation of protuberance (knob) is arginine (R), and the preferred import residues for the formation of a cavity (hole) is alanine (A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used arginine as knob and alanine as hole in view of Elliott. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Moore teaches using knobs and holes to achieve heterodimerization between the first and second Fc polypeptides and Elliott et al. teaches that the preferred import residues for the .

13.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2014/0363426A1, pub. date: 12/11/2014), in view of Yancopoulos et al. (WO2014/022540A1, pub. date: 2/6/2014, IDS filed on 4/10/2019), Elliott et al. (US 2014/0079689A1, pub. date: 3/20/2014), and further in view of Wang et al. (US 2016/0280795A1, pub. date: 9/29/2016) and Dreier et al. (US 2011/0165621A1, pub. date: 7/7/2011).
	The teachings of Moore, Yancopoulos and Elliott are set forth above.
	Elliott et al. teaches that examples of single domain antibodies include those derived from camelids ([0141]).
	Moore, Yancopoulos and Elliott do not teach a bispecific antibody comprising a camelid derived Fab and VHH.
	Wang et al. teaches a bispecific antibody comprising a first camelid VHH that binds to a first target and is linked to first Fc polypeptide, and a second camelid VHH that binds to a second target and is linked to a second Fc polypeptide, therein the Fc polypeptides comprise one or more substitution that form a knob-into-hole conformational pairing (see Fig.1 reproduced below and [0017]). Wang teaches that many VHH antibodies are known in the art and can be readily prepared from animals such as camelids ([0062]).

    PNG
    media_image5.png
    551
    346
    media_image5.png
    Greyscale

Dreier et al. teaches that it has been observed that both the VH and the VL domains of conventional antibodies from the family Camelidae exhibit a high degree of amino acid sequence identity with the VH and VL domains of human antibodies over the 
framework regions ([0011]). Dreier et al. teaches that active immunization of camelids can generate Fab fragments binding to a target antigen with a high degree of immunodiversity [0360]). Dreier teaches method of production of humanzied camlid Fabs of high specificity and affinity against a broad range of target antigens of therapeutic importance while minimizing immunogenicity in a human host ([0010] and [0014], [0387], Examples 4, 6-10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used camelid Fab and VHH, or humanized antibodies thereof in making the bispecific antigen binding molecule in view of Wang and Dreier. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Wang et al. teaches using VHH in making bispecific antigen binding molecule and Dreier teaches method of production of humanzied camlid Fabs of high specificity and affinity against a broad range of target 

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HONG SANG/           Primary Examiner, Art Unit 1643